DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,321,884. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,321,884 anticipates claims 1-20.  
AN: 17/692415
US 11,321,884
a method comprising: 
In a digital medium environment for creating and editing digital content, a method implemented by a computing device, the method comprising:

receiving, by the computing device, vector object data describing a set of points of a vector object; 

computing, by a processing device, a convex hull of a set of points of a vector object; 
generating, by the computing device, rectangles that enclose the set of points;

identifying, by the computing device, a particular rectangle of the rectangles that has a smallest area;
determining, by the processing device, an axis of symmetry for the vector object as a side of the convex hull; and 
determining, by the computing device, an axis of symmetry for the vector object as a side of the particular rectangle; and
generating, by the processing device, an indication of a candidate snap point based on the axis of symmetry and a point of the set of points.
generating, by the computing device, an indication of a candidate snap point based on the axis of symmetry and a point of the set of points of the vector object.


AN: 17/692415
1
13
18
2
17
3
4
5
6
7
8
9
16
20
10
11
12
14
19

15
US 11,321,884
1
11
15
1
11
15, 20
6


14
2
3

19
4
12
5
13
6
16
9
10
7
15
17
8
15
18



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   Though claims 18 - 20 recite a “system” comprising means for computing, means for determining, and means for generating, the original specification discloses these means as symmetry module 110 comprising convex hull module 202, axis module 204, snap point module 206, respectively (paragraph 39 and Figure 2) and further describes modules as routines, programs, objects, elements, components, data structures (paragraph 75) with very loose mentioning of hardware.  Since there are no specific hardware modules that maps to each of the means plus function limitations that is described in the original specification, one of ordinary skill can reasonably interpret the means plus function in the system to be merely software.  Therefore, the “system” is nothing more than functional descriptive material per se, and hence is nonstatutory. Descriptive material can be characterized as either “functional descriptive material” or “nonfunctional descriptive material.” In this context, “functional descriptive material” consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of “data structure” is “a physical or logical relationship among data elements, designed to support specific data manipulation functions.” The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).)  “functional descriptive material” is nonstatutory when claimed as descriptive material per se. Warmerdam, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium causing a processor to perform the instructions, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5 and 7 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2019/0244403) in view of Jaramillo et al. (US 10,216,389).  
Regarding independent claim 1, Shaw teaches a method comprising: 
computing, by a processing device (Figure 6b: CPU 604), a convex hull (paragraph 32 and Figure 5b: circular curvilinear path) of a set of points of a vector object (paragraph 29: sample point on an image to be reflected; paragraph 26: points comprising vector data); 
determining, by the processing device, an axis of symmetry for the vector object as a side of the convex hull (Figure 5b: circular curvilinear path).  
Shaw does not expressly disclose generating, by the processing device, an indication of a candidate snap point based on the axis of symmetry and a point of the set of points, however Shaw does disclose distance computation module 312 may perform computations to determine the closest point on a curvilinear path 202 to a sample point on an image to be reflected, a tangent computation module 316 may generate a representation of a tangent line at a particular point on a curvilinear path, and a linear reflection module 314 may operate upon a sample point and a tangent line to generate a reflected sample point, wherein linear reflection module 314 may receive the coordinates of a sample point on an image and operate to generate the reflected sample point coordinates for the point reflected around the tangent line to the closest point to the sample point on the curvilinear path (paragraph 29).  Jaramillo discloses adding newly created path segments that generates additional candidate snap locations (column 4, lines 16 – 40) and shape 804e depicts automatically selecting unanchored endpoint 850 to a suggested candidate snap location created when endpoint 828 is reflected across perpendicular bisector axis of symmetry 848 (column 18, lines 13 – 25 and Figure 8).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Shaw's system to incorporate candidate snap locations and allowing modifications to the candidate snap locations for reflection of points closest to the curvilinear paths.  One would be motivated to do so because this would allow the user to adjust a visual image to a desired taste of the user if the reflected image is not of a desired result.  

Regarding claims 13 and 18, claims 13 and 18 are similar in scope as to claim 1, thus the rejections for claim 1 hereinabove are applicable to claims 13 and 18.  Shaw teaches a non-transitory computer-readable storage medium storing executable instructions, which when executed by a processing device (Claim 15).  Shaw teaches a system comprising: means for computing a convex hull of a set of points of a vector object; means for determining an axis of symmetry for the vector object as a side of the convex hull; and means for generating an indication of a candidate snap point based on the axis of symmetry and a point of the set of points.

Regarding dependent claim 2, Shaw does not expressly disclose wherein the convex hull is a rectangle, however Shaw does disclose a user of a drawing tool may define a curvilinear path by drawing such a path using a digital input device such as a mouse or pen, wherein the curvilinear path may comprise a contour comprising a set of discrete points defining the path in 2-D space and the defined curvilinear path may be detected and may thereafter operate as a curvilinear path for performing reflection in an interactive painting mode, wherein the curvilinear path is received that operates as a curvilinear axis of symmetry (paragraph 18).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Shaw's system to achieve a predictable result by trying a finite possible combinations of drawing an enclosed curvilinear path, as taught by Shaw (Figure 5B), for a user to try drawing an enclosed rectangular “curvilinear”/linear path around an image (paragraph 18) that would reflect points closest to the enclosed rectangular path (paragraph 29) similar to the enclosed circular curvilinear path, and the result would have been predictable.  

Regarding claims 17, claims 17 are similar in scope as to claim 2, thus the rejections for claim 2 hereinabove are applicable to claims 17.  

Regarding dependent claim 3, the combination of Shaw’s and Jaramillo’s systems teaches receiving input data describing a manipulation of the indication of the candidate snap point as part of an asymmetric portion added to or removed from the vector object (Jaramillo, column 4, lines 16 – 40, column 18, lines 13 – 25 and Figure 8: adding newly created path segments that generates additional candidate snap locations and shape 804e depicts automatically selecting unanchored endpoint 850 to a suggested candidate snap location created when endpoint 828 is reflected across perpendicular bisector axis of symmetry 848).  

Regarding dependent claim 4, Shaw teaches receiving input data describing a selection of the indication of the candidate snap point (paragraph 42: said curvilinear path comprises a plurality of points and separates a first region from a second region, for a sample point within said first region, determining an associated reflected point in said second region by determining a closest point on said curvilinear path contour, and, performing a linear paint reflection operation with respect to said sample point and said closest point to generate said associated reflected point).  Shaw does not expressly disclose generating indications of control points for the candidate snap point based on the axis of symmetry.  Jaramillo discloses it should be appreciated that control points can be treated similarly to path segment endpoints where control points can be reflected across axis of symmetry to generate candidate control points of symmetry (column 16, line 59 – column 17, line 2).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Shaw's system to utilize control points of that path segment endpoints.  One would be motivated to do so because a user can control the curvature or linearity of the path segment (column 16, lines 29 – 40).  

Regarding dependent claim 5, Shaw teaches wherein the indication of the candidate snap point is generated by reflecting the point relative to the axis of symmetry (paragraph 42: said curvilinear path comprises a plurality of points and separates a first region from a second region, for a sample point within said first region, determining an associated reflected point in said second region by determining a closest point on said curvilinear path contour, and, performing a linear paint reflection operation with respect to said sample point and said closest point to generate said associated reflected point).

Regarding dependent claim 7, Shaw does not expressly disclose receiving input data describing a selection of the indication of the candidate snap point; and generating indication of control points of a first Bezier segment that includes the candidate snap point based on the axis of symmetry and a second Bezier segment that includes that point.  Jaramillo discloses using Bezier curves with two control points and end points as snap location and control point to snap location (column 16, line 59 – column 17, line 19).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Shaw's system to achieve a predictable result by utilizing Bezier curves with control points and snapping locations of the control points and end points for mirroring points as taught by Jaramillo and the result would have been predictable.  

Regarding dependent claim 8, the combination of Shaw’s and Jaramillo’s systems teaches wherein the indication of the control points of the first Bezier segment are generated by reflecting the second Bezier segment relative to the axis of symmetry (Jaramillo, column 16, line 59 – column 17, line 19using Bezier curves with two control points and end points as snap location and control point to snap location).

Regarding dependent claim 9, Shaw teaches wherein the vector object is asymmetric (Figure 5B: the image has asymmetric properties).

Regarding claims 16 and 20, claims 16 and 20 are similar in scope as to claim 9, thus the rejections for claim 9 hereinabove are applicable to claims 16 and 20.  

Regarding dependent claim 11, Shaw does not expressly disclose autocompleting a symmetric portion of the vector object based at least partially on the candidate snap point.  Jaramillo discloses automatically moving or snapping unanchored endpoints of the unfinished path segment to suggest candidate snap location (column 7, lines 20 – 33).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Shaw's system to automatically snap unanchored endpoints for suggesting candidate snap location.  One would be motivated to do so because this would help aid the user in knowing how a reflected point would be placed and located.  

Regarding dependent claim 12, Shaw teaches wherein the side of the convex hull is a longest side of the convex hull (Figure 5b: circular curvilinear path).

Regarding claims 14 and 19, claims 14 and 19 are similar in scope as to claim 12, thus the rejections for claim 12 hereinabove are applicable to claims 14 and 19.  

Regarding dependent claim 15, Shaw teaches wherein the side of the convex hull is a nearest side of the convex hull to a most recent indication of a user interaction (paragraph 18: a user of a drawing tool may define a curvilinear path by drawing such a path using a digital input device such as a mouse or pen; paragraph 20: curvilinear symmetry path 202 may be utilized as a symmetry axis to perform paint reflection, wherein sample points A 208(a) and A' 208(b) comprise points on an image drawn by a user).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2019/0244403) in view of Jaramillo et al. (US 10,216,389) and Official Notice.  
Regarding dependent claim 6, Shaw does not expressly disclose wherein the point is reflected relative to the axis of symmetry by applying an affine transformation on coordinates of the point based on a y-axis intercept of the axis of symmetry and an angle between the axis of symmetry and an x-axis, however Shaw does disclose utilizing tangent lines for points closest to the curvilinear path for reflecting the points (paragraph 29).  Examiner takes Official Notice that the concept of affine transformation for reflecting sets of points along a path defined by a continuous and/or discrete formulas/equation are extremely well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Shaw's system to utilize affine transformation for mapping points to be reflected along equated/formulated continuous and/or discrete paths.  One would be motivated to do so because this would help utilize the mathematical properties of affine transformation to quickly determine the result from a set of points.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612